UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to [] Commission file number 1-9876 Weingarten Realty Investors (Exact name of registrant as specified in its charter) TEXAS 74-1464203 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2600 Citadel Plaza Drive P.O. Box 924133 Houston, Texas 77292-4133 (Address of principal executive offices) (Zip Code) (713) 866-6000 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NO x As of November 1, 2010, there were 120,415,918 common shares of beneficial interest of Weingarten Realty Investors, $.03 par value, outstanding. 1 Table of Contents TABLE OF CONTENTS PART I. Financial Information: Page Number Item 1. Financial Statements (unaudited): Condensed Consolidated Statements of Income and Comprehensive Income for the Three and Nine Months Ended September 30, 2010 and 2009 3 Condensed Consolidated Balance Sheets as of September 30, 2010 and December31, 2009 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 5 Condensed Consolidated Statements of Equity for the Nine Months Ended September 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 PART II. Other Information: Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Removed and Reserved 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 Exhibit Index 45 2 Table of Contents PART I-FINANCIAL INFORMATION ITEM 1.Financial Statements WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Rentals, net $ Other Total Expenses: Depreciation and amortization Operating Real estate taxes, net Impairment loss General and administrative Total Operating Income Interest Expense, net ) Interest and Other Income, net Equity in Earnings (Loss) of Real Estate Joint Ventures andPartnerships, net ) Gain (Loss) on Redemption of Convertible Senior Unsecured Notes ) Gain on Land and Merchant Development Sales Benefit (Provision) for Income Taxes 20 ) ) ) Income (Loss) from Continuing Operations ) Operating (Loss) Income from Discontinued Operations ) 12 Gain on Sale of Property from Discontinued Operations (Loss) Income from Discontinued Operations ) Gain on Sale of Property Net Income (Loss) ) Less:Net Income Attributable to Noncontrolling Interests ) Net Income (Loss) Adjusted for Noncontrolling Interests ) Dividends on Preferred Shares ) Net Income (Loss) Attributable to Common Shareholders $ $ ) $ $ Earnings Per Common Share - Basic: Income (loss) from continuing operations attributable to common shareholders $ $ ) $ $ Income from discontinued operations Net income (loss) attributable to common shareholders $ $ ) $ $ Earnings Per Common Share - Diluted: Income (loss) from continuing operations attributable tocommon shareholders $ $ ) $ $ Income from discontinued operations Net income (loss) attributable to common shareholders $ $ ) $ $ Comprehensive Income: Net Income (Loss) $ $ ) $ $ Net unrealized loss on derivatives ) ) Amortization of loss on derivatives Comprehensive Income Comprehensive Income Attributable to Noncontrolling Interests ) Comprehensive Income Adjusted for Noncontrolling Interests $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except per share amounts) September 30, December 31, ASSETS Property $ $ Accumulated Depreciation ) ) Property, net * Investment in Real Estate Joint Ventures and Partnerships, net Total Notes Receivable from Real Estate Joint Ventures and Partnerships Unamortized Debt and Lease Costs, net Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $9,402 in 2010 and $10,380 in 2009) * Cash and Cash Equivalents * Restricted Deposits and Mortgage Escrows Other, net Total $ $ LIABILITIES AND EQUITY Debt, net * $ $ Accounts Payable and Accrued Expenses Other, net Total Commitments and Contingencies Equity: Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest;100 shares issued and outstanding in 2010 and 2009; liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2010 and 2009; liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 140 shares issued and outstanding in 2010 and 2009; liquidation preference $350,000 4 4 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 275,000; shares issued and outstanding: 120,411 in 2010 and 120,098 in 2009 Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends ) ) Accumulated Other Comprehensive Loss ) ) Shareholders' Equity Noncontrolling Interests Total Equity Total $ $ *Consolidated Variable Interest Entities' Assets and Liabilities included in the above balances (See Notes 2 and 3): Property, net $ $ Accrued Rent and Accounts Receivable, net Cash and Cash Equivalents Debt, net See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs and debt discount Impairment loss Equity in earnings (loss) of real estate joint ventures and partnerships, net ) ) Gain on land and merchant development sales ) Gain on sale of property ) ) Loss (gain) on redemption of convertible senior unsecured notes ) Distributions of income from unconsolidated real estate joint ventures and partnerships Changes in accrued rent and accounts receivable, net Changes in other assets, net ) ) Changes in accounts payable and accrued expenses ) ) Other, net Net cash provided by operating activities Cash Flows from Investing Activities: Investment in property ) ) Proceeds from sale and disposition of property, net Change in restricted deposits and mortgage escrows ) Notes receivable from real estate joint ventures and partnerships and other receivables: Advances ) ) Collections Real estate joint ventures and partnerships: Investments ) ) Distributions of capital Other, net Net cash used in investing activities ) ) Cash Flows from Financing Activities: Proceeds from issuance of: Debt Common shares of beneficial interest, net Principal payments of debt ) ) Changes in unsecured revolving credit facilities ) Common and preferred dividends paid ) ) Debt issuance costs paid ) ) Other, net ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at January 1 Cash and cash equivalents at September 30 $ $ See Notes to Condensed Consolidated Financial Statements. 5 Table of Contents WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (In thousands, except per share amounts) Preferred Shares of Beneficial Interest Common Shares of Beneficial Interest Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends Accumulated Other Comprehensive Loss Noncontrolling Interests Total Balance, January 1, 2009 $ 8 $ $ $ ) $ ) $ $ Net income Shares issued in exchange for noncontrolling interests 6 ) Issuance of common shares Shares issued under benefit plans 8 Dividends declared – common shares (1) ) ) Dividends declared – preferred shares (2) ) ) Sale of properties with noncontrolling interests Distributions to noncontrolling interests ) ) Contributions from noncontrolling interests Purchase and cancellation of convertible senior unsecured notes ) ) Other comprehensive income Other, net ) 11 (5
